DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit”, “output unit”, and “second acquisition unit” in claim 1; “third acquisition unit” in claim 5; and “fourth acquisition unit” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 2, 4, 7, 8, and 25-27 are objected to because of the following informalities:  

Claim 1 recites “work performed by a movable body” (line 3 and line 8-9). Examiner suggests amending this language to read “work to be performed by a movable body” since, according to the disclosure, the work has not actually been done yet.

Claim 2 recites “a target object transported by the movable body” (lines 2-3). Examiner suggests amending this language to read “a target object to be transported by the movable body” since, according to the disclosure, the transporting has not actually been done yet.

Claim 4 recites “a transport route on which the movable body transports the target object” (lines 3-4). Examiner suggests amending this language to read “a transport route on which the movable body is to transport the target object since, according to the disclosure, the transporting is not actually being done yet.

Claim 7 recites “a plurality of target objects transported by the movable body” (line 3). Examiner suggests amending this language to read “a plurality of target objects to be transported by the movable body” since, according to the disclosure, the transporting has not actually been done yet.

Claim 8 recites “a target object transported by the movable body” (line 3). Examiner suggests amending this language to read “a target object to be transported by the movable body” since, according to the disclosure, the transporting has not actually been done yet.

Claim 25 recites “a route on which the movable body transports the target object” (lines 2-3). Examiner suggests amending this language to read “a route on which the movable body is to transport the target object” since, according to the claim (lines 3-5), the transporting is not actually being done yet.

Claim 26 recites “work performed by a movable body” (lines 2-3 and line 6). Examiner suggests amending this language to read “work to be performed by a movable body” since, according to the disclosure, the work has not actually been done yet.

Claim 27 recites “work performed by a movable body” (lines 3-4 and line 7). Examiner suggests amending this language to read “work to be performed by a movable body” since, according to the disclosure, the work has not actually been done yet.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16, 26, and 27are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recites the limitation “a route closest to the” in line 15. It is unclear what defines the “closest” route. 
Regarding claim 26, the claim recites “from the user” in line 26. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that the “from the user” in line 26 means “from a user”. Examiner suggests amending the claim to recite --from a user-- in line 26.  
Regarding claim 27, the claim recites “from the user” in line 36. There is insufficient antecedent basis for these terms in the claim. For the purpose of examination, Examiner has adopted the understanding that the “from the user” in line 36 means “from a user”. Examiner suggests amending the claim to recite --from a user-- in line 36.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, 22, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “a terminal comprising: a first acquisition unit configured to acquire designated work information, indicating details of work performed by a movable body, input from a user; an output unit configured to output the designated work information to an external device; a second acquisition unit configured to acquire, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information; and a display control unit configured to display the set work information on a display unit.”
The limitations, “acquire designated work information, indicating details of work performed by a movable body, input from a user” and “acquiring…set work information indicating the details of the work performed by the movable body generated based on the designated work information”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  Alternatively, they may be considered human activity. For example, a person may be given instructions from another person, such as a supervisor or customer, to move an object from one location to another.
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicles. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “an output unit configured to output”. This additional task is extra-solutionary activity in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim recites “a first acquisition unit configured to acquire” and “a second acquisition unit configured to acquire”. These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “movable body”, “external device”, and “a display control unit configured to display”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 2, the claim recites “the terminal according to claim 1, wherein the first acquisition unit acquires, as the designated work information, information of a target object transported by the movable body and information of a transport destination of the target object”.
The claim recites “the first acquisition unit acquires”. This additional task is an activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “target object” and “movable body”. These elements are recited at a high level of generality such that they are not particular objects or particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 3, the claim recites “the terminal according to claim 2, wherein when the user makes an input to change positions of transport destinations of a plurality of the target objects at one time, the first acquisition unit acquires position information of the transport destinations of the plurality of target objects changed at one time, as the designated work information”.
The limitations, “change positions of transport destinations”, “as the designated work information”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim recites “makes an input” and “acquires position information”. These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “target objects”. This element is recited at a high level of generality such that they are not particular objects, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 4, the claim recites “the terminal according to claim 1, wherein the first acquisition unit acquires, as the designated work information, information of a designated transport route including a transport route on which the movable body transports the target object, and the second acquisition unit acquires, as the set work information, information of set transport route including the transport route generated based on the information of the designated transport route”.
The limitations, “information of a designated transport route”, “information of set transport route”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.
The claim recites “the first acquisition unit acquires” and “the second acquisition unit acquires”. These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “movable body” and “target object”. These elements are recited at a high level of generality such that they are not particular objects or particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

	
Regarding claim 5, the claim recites “the terminal according to claim 4 further comprising a third acquisition unit configured to acquire, before the movable body starts transporting, information of a proposed transport route that is the transport route proposed to the user, from the external device, wherein when the information of the proposed transport route is acquired, the first acquisition unit acquires, as the designated work information, information of the designated transport route obtained by correcting the proposed transport route”.
The limitations, “correcting the proposed transport route”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “transport route proposed to the user”. This additional task is an extra-solutionary activity in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim recites “third acquisition unit configured to acquire” and “the first acquisition unit acquires”. These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “movable body” and “external device”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 6, the claim recites “the terminal according to claim 4 further comprising a fourth acquisition unit configured to acquire, from the external device, reset request information indicating a request for resetting the transport route, while transport by the movable body is in progress, wherein when the reset request information is acquired, the first acquisition unit acquires the information of the designated transport route”.
The limitations, “information indicating a request for resetting”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.
The claim recites “a fourth acquisition unit configured to acquire” and “the first acquisition unit acquires”. These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “” and “”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “external device” and “movable body”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 7, the claim recites “the terminal according to claim 1, wherein the first acquisition unit acquires, as the designated work information, information designating a transport order of a plurality of target objects transported by the movable body”.
The limitations, “information designating a transport order”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.
The claim recites “the first acquisition unit acquires”. This additional task is an activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “target objects” and “movable body”. These elements are recited at a high level of generality such that they are not particular objects or particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

	
Regarding claim 8, the claim recites “the terminal according to claim 1, wherein the first acquisition unit acquires, as the designated work information, information indicating a transport method for a target object transported by the movable body”.
The limitations, “information indicating a transport method”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.
The claim recites “the first acquisition unit acquires”. This additional task is an activity in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “target object” and “movable body”. These elements are recited at a high level of generality such that they are not particular objects or particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 9, the claim recites “the terminal according to claim 8, wherein the first acquisition unit acquires, as the information indicating the transport method for the target object, information indicating whether the target object is picked up using side shift for moving a fork of the movable body in a lateral direction”.
The limitations, “information indicating the transport method”, “information indicating whether the target object is picked up”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “target object”, “fork”, and “movable body”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 11, the claim recites “a control system comprising: the terminal described in claim 1; and the movable body configured to perform work based on the set work information”.
The claim additionally recites “movable body configured to perform work”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 12, the claim recites “the control system according to claim 11, wherein the movable body sets the set work information based on the designated work information, and outputs the set work information set to the terminal”.
The limitation, “sets the set work information”, when read in light of the specification, is a mental processes because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “outputs the set work information”. This additional task is an extra-solutionary activity in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim additionally recites “movable body”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 13, the claim recites “the control system according to claim 12, wherein the movable body sets, as the set work information, a set transport route that is a transport route for the target object”.
The limitations, “sets, as the set work information, a set transport route”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim additionally recites “movable body” and “target object”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Regarding claim 22, the claim recites “the control system according to claim 11 further comprising a computation device configured to set the set work information based on the designated work information, and outputs the set work information set”.
The limitations, “set the set work information”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “outputs the set work information set”. This additional task is an extra-solutionary activity in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim additionally recites “computation device”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).


Regarding claim 26, the claim recites “a control method comprising: acquiring designated work information, indicating details of work performed by a movable body, input from the user; outputting the designated work information to an external device; acquiring, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information; and displaying the set work information on a display unit”.
The limitations, “indicating details of work performed”, “indicating the details of the work performed”, and “generated based on the designated work information”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicles. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites “outputting the designated work information” and “displaying the set work information”. These additional tasks are extra-solutionary activities in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim recites “acquiring designated work information”, “input from the user”, and “acquiring, from the external device, set work information”. These additional tasks are extra-solutionary activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “movable body” and “external device”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 27, the claim recites “a non-transitory computer readable recording medium storing a program causing a computer to execute a control method comprising: acquiring designated work information, indicating details of work performed by a movable body, input from the user; outputting the designated work information to an external device; acquiring, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information; and displaying the set work information on a display unit”.
The limitations, “storing a program”, “causing a computer to execute a control method”, “indicating details of work performed”, “indicating the details of the work performed”, and “generated based on the designated work information”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
	This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicles. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites “outputting the designated work information” and “displaying the set work information”. These additional tasks are extra-solutionary activities in the form of data transmission and receiving. Signal transmission and receiving is not directed towards one of the four statutory categories and does not amount to significantly more than the abstract idea (MPEP 2106.03 I). 
The claim recites “acquiring designated work information”, “input from the user”, and “acquiring, from the external device, set work information”. These additional tasks are extra-solutionary activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than the abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).
The claim additionally recites “a non-transitory computer readable recording medium”. This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “movable body” and “external device”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 11-13, 21-23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno (US 20190294181 A1).
	
	
	Regarding claim 1, Ohno discloses A terminal comprising: a first acquisition unit configured to acquire designated work information, indicating details of work performed by a movable body, input from a user (Ohno, Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6); an output unit configured to output the designated work information to an external device (Ohno, Pages 7-8, Paragraph 0136, “The travel control device 14 performs data transmission/ reception with the above-mentioned terminal device 20 and also performs preprocessing operations”); a second acquisition unit configured to acquire, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information (Ohno, Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6 AND Pages 4-5, Paragraph 0085-0089, “At step S101, the processing circuit 51 determines the traveling path of each vehicle 10. The determination of the traveling path is performed in accordance with an instruction from the user or the administrator… At step S105, the processing circuit 51 determines the avoidance path of the vehicle 10”); and a display control unit configured to display the set work information on a display unit (Ohno, Page 2, Paragraph 0050, “a navigation management device (which hereafter may simply be referred to as the "management device") 50 configured to manage navigation of the plurality of vehicles 10; and a display 60. The display 60 may be any arbitrary display, such as a liquid crystal display or an organic EL display. The display 60 may be included in the management device 50”).  

	Regarding claim 11, Ohno further discloses a control system comprising: the terminal described in claim 1; and the movable body configured to perform work based on the set work information (Ohno, Page 6, Paragraph 0116, “The vehicle management system 100 includes at least one AGV 10 and a navigation management device 50 that manages navigation of the AGV 10. FIG. 6 also shows a terminal device 20 that is manipulated by a user 1”).  	
	
	Regarding claim 12, Ohno further discloses the movable body sets the set work information based on the designated work information (Ohno, Page 3, Paragraph 0060, “the processing circuit 51 specifies two adjacent points between which the obstacle is located and determines an avoidance path excluding the path connecting the specified two points” AND Page 6, Paragraph 0110, “In the case where the process has advanced directly from step S402, the "designated path" at step S404 is the avoidance path; in the case where the process has advanced from step S403, the "designated path" at step S404 is the initial traveling path”); and outputs the set work information set to the terminal (Ohno, Page 4, Paragraphs 0068-0069, “the processing circuit 51 of the management device 50 indicates on the display 60 the presence of the obstacle 70, so as to be overlaid, etc., on the map of an area in which the vehicle l0A travels”).  	

	Regarding claim 13, Ohno further discloses the movable body sets, as the set work information, a set transport route that is a transport route for the target object (Ohno, Page 3, Paragraph 0062, “However, the management device 50 is not always required to determine avoidance paths. Since the vehicle 10 can travel autonomously, the vehicle can find an avoidance path on its own. For example, the controller 14a of the vehicle 10 may change its previous traveling path so as to travel in the direction in which the obstacle is not present”).  	
	
	Regarding claim 21, Ohno further discloses upon detecting an obstacle while traveling, the movable body generates a new transport route for circumventing the obstacle, switches to the new transport route, and travels on the new transport route (Ohno, Page 5, Paragraphs 0093-0097, “At step S201, the controller 14a determines whether the obstacle sensor 19 has detected the obstacle 70… At step S204, the controller 14a causes the vehicles 10 to travel along the designated path” AND Fig. 4B).

	Regarding claim 22, Ohno further discloses a computation device configured to set the set work information based on the designated work information (Ohno, Page 3, Paragraph 0060, “the processing circuit 51 specifies two adjacent points between which the obstacle is located and determines an avoidance path excluding the path connecting the specified two points” AND Page 6, Paragraph 0110, “In the case where the process has advanced directly from step S402, the "designated path" at step S404 is the avoidance path; in the case where the process has advanced from step S403, the "designated path" at step S404 is the initial traveling path”); and outputs the set work information set (Ohno, Page 4, Paragraphs 0068-0069, “the processing circuit 51 of the management device 50 indicates on the display 60 the presence of the obstacle 70, so as to be overlaid, etc., on the map of an area in which the vehicle l0A travels”).  	

	Regarding claim 23, Ohno further discloses a computation device configured to set a prohibited route on which the movable body is prohibited from traveling (Ohno, Page 4, Paragraph 0070-0071, “The processing circuit 51 of the management device 50 specifies the two adjacent points (markers) M1 and M2 between which the obstacle 70 is located, and determines an avoidance path excluding the path connecting the specified two points… Thus, the vehicle 10A can avoid collision with the obstacle 70”).  

	Regarding claim 26, Ohno discloses a control method comprising: acquiring designated work information, indicating details of work performed by a movable body, input from the user (Ohno, Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6); outputting the designated work information to an external device (Ohno, Pages 7-8, Paragraph 0136, “The travel control device 14 performs data transmission/ reception with the above-mentioned terminal device 20 and also performs preprocessing operations”); acquiring, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information (Ohno, Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6); and displaying the set work information on a display unit (Ohno, Page 2, Paragraph 0050, “a navigation management device (which hereafter may simply be referred to as the "management device") 50 configured to manage navigation of the plurality of vehicles 10; and a display 60. The display 60 may be any arbitrary display, such as a liquid crystal display or an organic EL display. The display 60 may be included in the management device 50”).  	

	Regarding claim 27, Ohno discloses a non-transitory computer readable recording medium storing a program causing a computer to execute a control method comprising: acquiring designated work information, indicating details of work performed by a movable body, input from the user (Ohno, Page 11, Paragraphs 0192-0193, “The above-mentioned respective operations can be performed by executing the computer program stored in the non-transitory storage medium using an integrated circuit, such as a CPU” AND Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6); outputting the designated work information to an external device (Ohno, Pages 7-8, Paragraph 0136, “The travel control device 14 performs data transmission/ reception with the above-mentioned terminal device 20 and also performs preprocessing operations”); acquiring, from the external device, set work information indicating the details of the work performed by the movable body generated based on the designated work information (Ohno, Pages 6-7, Paragraph 0122, “any data transmitted by the terminal device 20 is received by the access point 2b, transferred to the access point 2a via the switching hub 3, and transmitted from the access point 2a to the AGV 10” AND Fig. 6); and displaying the set work information on a display unit (Ohno, Page 2, Paragraph 0050, “a navigation management device (which hereafter may simply be referred to as the "management device") 50 configured to manage navigation of the plurality of vehicles 10; and a display 60. The display 60 may be any arbitrary display, such as a liquid crystal display or an organic EL display. The display 60 may be included in the management device 50”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Otto (US 20170334696 A1).

	Regarding claim 2, Ohno does not teach the first acquisition unit acquires, as the designated work information, information of a target object transported by the movable body and information of a transport destination of the target object.
	Otto teaches the first acquisition unit acquires, as the designated work information, information of a target object transported by the movable body and information of a transport destination of the target object (Otto, Page 10-11, Paragraphs 0083-0084, “materials handling vehicles 102 may be communicatively coupled to a warehouse management system (WMS), or other logistics system, such that the vehicle is given locations along each aisle to pick or place articles in warehouse racks on either side of the aisle… A materials handling vehicle 102 couples with the cart 14 and proceeds to transfer articles from the cart 14 to pick locations in the warehouse racks. Empty carts 14 can be placed in the P&D station 109 for transport to a storage area by a tugger train 108, or can be left on the materials handling vehicle for future article picking”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with a unit that acquires information of a target object and its transport destination of Otto in order to transport a target object from one location to another destination location. In a warehouse setting, it is often necessary to move goods from one location to another. In order to do this, information about where the good is initially located and where to transport the good to must be given. 
	
	Regarding claim 4, Ohno does not teach the first acquisition unit acquires, as the designated work information, information of a designated transport route including a transport route on which the movable body transports the target object, and the second acquisition unit acquires, as the set work information, information of set transport route including the transport route generated based on the information of the designated transport route.
	Otto teaches the first acquisition unit acquires, as the designated work information, information of a designated transport route including a transport route on which the movable body transports the target object, and the second acquisition unit acquires, as the set work information, information of set transport route including the transport route generated based on the information of the designated transport route (Otto, Page 9-11, Paragraph 0074-0087, “For example, and not by way of limitation, in one type of dual mode operation, a user is able to control vehicular operations through a remote controller at a remote location… The computing device 700 may include one or more network interfaces 712 to facilitate communication with one or more remote devices, which may include, for example, client and/or server devices. A network interface 712 may also be described as a communications module… It is contemplated that the materials handling vehicles 102 may operate autonomously in a user restricted area… In an exchange between the storage area and the shipping area, the previously loaded cart, or a newly loaded cart post such an inventory exchange, may then exit the storage area through the full cart out pick buffer to travel along a path crossing the full cart of picks to shipping buffer for entry into the full cart in shipping buffer in the shipping area”). User input is the (designated work information) and when the vehicle travels into a user restricted area, the vehicle operates autonomously as it’s able to “set” its own transport route.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with units that acquire a designated transport route and a set transport route of Otto in order for the vehicle to travel a user designated path but also be able to pick up and drop off goods autonomously without needing extra equipment. The picking up and dropping off of goods are common procedural tasks of the vehicle. Sometimes the vehicle may require extra help from other industrial equipment to pick up and drop off objects, but the autonomous capabilities of the vehicle enable it to perform these tasks independently. As stated in Otto, “Controllers and semi-autonomous/and/ or autonomous hardware enables such retrofitted equipment to pick and place totes 51 or other objects automatically without a need to procure specific robotic pick and place equipment and storage units” (Otto, Page 10, Paragraph 0081).  

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Khasis (US 20180158020 A1).

	Regarding claim 7, Ohno does not teach the first acquisition unit acquires, as the designated work information, information designating a transport order of a plurality of target objects transported by the movable body.
	Khasis teaches the first acquisition unit acquires, as the designated work information, information designating a transport order of a plurality of target objects transported by the movable body (Khasis, Page 8-9 Paragraph 0068 “Operation 1110 requests for an optimization of transit routes of a logistics operation based on asset compatibilities. The supply and distribution chain management server may be communicatively coupled to a GUI, allowing an administrator to inquire one or more asset recommendations for implementation in a transit operation” AND Pages 9-10 Paragraph 0072-0073 “Typically, requests to move inventory are issued as transfer orders. When a warehouse worker is given a transfer order, the worker must first locate the desired inventory. A transfer order to transfer inventory to a new location usually includes the storage location information, which is based on row and bin data retrieved from, for example, a computerized inventory management system. Once the worker has located the inventory, the worker may need to use an asset to transport to its new location. An asset may comprise any type of resource for moving or otherwise handling stock in the warehouse, such as, e.g., light and heavy capacity forklifts… Warehouse 1200 include one or more delivery and/or shipment area for receiving and shipping inventory, which may comprise shipping container 1202, and site vehicle 1204 used to move shipping container 1202 around the distribution center”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with acquiring designated transport information of a plurality of target objects of Khasis in order to move a group of objects to optimize the warehouse delivery process. By moving a group of target objects to a new location, this speeds up the warehouse delivery process. Similar objects can be organized into one location which reduces delays in delivery. As stated in Khasis, “Dynamic modification may increase performance where it matters in the supply and distribution chain by adding flexibility into the system such that delays occurring from unexpected events are minimized” (Khasis, Page 9, Paragraph 0069).  

	Claims 8-10, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Park (US 20200183371 A1).
	
	Regarding claim 8, Ohno does not teach the first acquisition unit acquires, as the designated work information, information indicating a transport method for a target object transported by the movable body.
	Park teaches the first acquisition unit acquires, as the designated work information, information indicating a transport method for a target object transported by the movable body (Park, Page 5, Paragraph 0111, “Further, the path setting unit 32 may change an operation option of N31 from 'right branching' to 'right transverse motion' in the motion information automatically calculated through the AGV path setting UI and transmit the changed operation option to the AGV 10”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with information indicating a transport method for a target object of Park in order to set a transport method that is more efficient. Park describes one transport method that enables the transport vehicle to rotate 90 degrees in order to turn left or right. Another transport method described is when the transport vehicle moves laterally without rotating in order to move left or right. These transport methods allow the vehicle to move more efficiently in the surrounding environment and pick up and drop off target objects easier. As stated in Park, “a control server automatically calculates the transport path of the AGV depending on the node selection up to the starting point to the end point and the motion information corresponding thereto to efficiently perform various motion sequence control setting of various types of AGVs” (Park, Page 7, Paragraph 0151).  

	Regarding claim 9, the combination of Ohno and Park teaches the first acquisition unit acquires, as the information indicating the transport method for the target object, information indicating whether the target object is picked up using side shift for moving a fork of the movable body in a lateral direction (Park, Page 5, Paragraph 0111, “Further, the path setting unit 32 may change an operation option of N31 from 'right branching' to 'right transverse motion' in the motion information automatically calculated through the AGV path setting UI and transmit the changed operation option to the AGV 10”).  

	Regarding claim 10, the combination of Ohno and Park teaches the display control unit causes the display unit to display an image indicating the transport method for the target object, in response to operation on the terminal by the user (Park, Pages 4-5, Paragraphs 0082-0105, “the path setting unit 32 automatically generates the optimal transport path and motion information of the AGV by using an AGV path setting user interface (UI) displayed through the display 35… The path setting unit 32 receives respective nodes corresponding to the starting point, the intermediate node, and the end point selected by the touch of the operator in the AGV path setting UI”).  

	Regarding claim 20, Ohno does not teach upon detecting an obstacle while traveling, the movable body outputs, to the terminal, reset request information requesting the user to reset the transport route.
	Park teaches upon detecting an obstacle while traveling, the movable body outputs, to the terminal, reset request information requesting the user to reset the transport route (page 4, [0077-78], Fig. 2 e.g. AGV path setting UI).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with upon detecting an obstacle, outputting route reset information to the user of Park in order to ensure that the user wants to take corrective action to avoid an obstacle. When the vehicle of Park encounters an obstacle, it will stop and output a message to the user indicating a route reset is required to continue traveling. This allows the vehicle to be under more control of the user and not perform any unauthorized tasks. 

	Regarding claim 25, Ohno does not teach when at least a part of the set transport route that is a route on which the movable body transports the target object is set as the prohibited route, the computation device does not cause the movable body to start traveling until the setting of the prohibited route is released.
	Park teaches when at least a part of the set transport route that is a route on which the movable body transports the target object is set as the prohibited route, the computation device does not cause the movable body to start traveling until the setting of the prohibited route is released (Park, Page 4, Paragraphs 0077-0078, “when the driving module 13 deviates from the guide line and the guide line is not recognized due to various reasons including a physical collision with the outside during movement, the control module 15 applies a stop signal to the driving module 13 and displays a warning and immediately generates a stop event message and transmits the generated stop event message to the server 30” AND Fig. 2 (AGV path setting UI)).  	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with a vehicle that does not start moving when the transport route includes a prohibited route of Park in order to give more control to the user to control the movement of the vehicle. When the vehicle of Park encounters something on its path that would cause a prohibited route, the vehicle stops and asks the user to reset the route. The user thus generates a new route and the setting of the prohibited route is released. This enables the user to have more control over the vehicle and reduce any unauthorized movement of the vehicle. 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of High (US 20170283171 A1).

	Regarding claim 14,  Ohno does not teach when the designated work information includes information of an orientation of the target object, the movable body sets the set transport route based on the orientation of the target object.
	High teaches when the designated work information includes information of an orientation of the target object, the movable body sets the set transport route based on the orientation of the target object (High, Pages 8-9, Paragraph 0068, “enabling the central computer system 140 to control movement of the motorized transport units 160 based at least on the electronic data stored in the database 130 indicating the location and the orientation of the product-containing pallets 180 and the electronic data indicating the location and the orientation of the motorized transport unit 160 and the forklifts 170 controlled by the motorized transport units 160”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with when the designated work information includes an orientation of the object, the vehicle sets the transport route based on the orientation of the object of High in order to control the vehicle to pick up the target object at the right orientation. When a forklift travels, it will need to travel to the right position and orientation in order to pick up a pallet. The transport route is modified based on the orientation of the pallet. 

	Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Park 2 (KR 102061750 B1).

	Regarding claim 16, Ohno does not teach the movable body calculates a plurality of routes as candidates of the transport route for the target object; and sets, as the set transport route, a route closest to the designated transport route that is a transport route designated by the user, among the plurality of routes. 
	Park 2 teaches the movable body calculates a plurality of routes as candidates of the transport route for the target object (Park 2, Page 19, Paragraph 3, “the vehicle can move on the grid map as a plurality of nodes, and connect each node to newly generate a plurality of routes for avoiding the parked vehicle 2002”); and sets, as the set transport route, a route closest to the designated transport route that is a transport route designated by the user, among the plurality of routes (Park 2, Page 19, Paragraph 4, “the vehicle driving control apparatus 100 may select and move the driving route most similar to the original driving route”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with calculating a plurality of routes and setting a transport route that is closest to the designated route of Park 2 in order to determine the most efficient route while avoiding an obstacle. The designated transport route by the user may have an obstacle such as another vehicle in its path. To avoid this vehicle, the movable body calculates a plurality of different routes and sets the route most similar to the user designated route. As an example, Park 2 states “if the original driving route would turn right at the next intersection using the rightmost lane, it would be efficient to continue moving to the third route 2006” (Park 2, Page 19, Paragraph 4). 

	Regarding claim 17, the combination of Ohno and Park 2 teaches when the transport route for the target object is not designated by the user, the movable body sets, as the set transport route, a proposed transport route that is a preset transport route (Park 2, Pages 6-7, Paragraphs 6-2, “the vehicle driving control apparatus 100 may obtain a section 1001 in which a two-lane road is narrowed down to one lane through preliminary map information (or preset region information). Therefore, the vehicle driving control apparatus 100 may control the vehicle in the direction of moving the vehicle 1000 in one lane… You can control the vehicle to make lane changes before. That is, the vehicle 1000 may save time for determining the property of the road”).  

	Regarding claim 19, the combination of Ohno and Park 2 teaches the movable body is configured to switch between a first mode under which the set transport route is set based on the designated transport route that is the transport route for the target object designated by the user and a second mode under which the set transport route is automatically set without being based on the designated transport route (Park 2, Pages 6-7, Paragraphs 6-2, “the vehicle driving control apparatus 100 may obtain a section 1001 in which a two-lane road is narrowed down to one lane through preliminary map information (or preset region information). Therefore, the vehicle driving control apparatus 100 may control the vehicle in the direction of moving the vehicle 1000 in one lane… You can control the vehicle to make lane changes before. That is, the vehicle 1000 may save time for determining the property of the road”).  

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Afrouzi (US 20220066456 A1).

	Regarding claim 18, Ohno does not teach when the set transport route is not accepted by the user, the movable body updates and sets the set transport route based on a transport route newly designated by the user.
	Afrouzi teaches when the set transport route is not accepted by the user, the movable body updates and sets the set transport route based on a transport route newly designated by the user (Afrouzi, Page 109, Paragraph 0768, “In some embodiments, the processor proposes a path plan to the user via an application executed on a communication device on which the path plan is visually displayed to the user. In some embodiments, the user uses the application to accept the path plan, modify the path plan”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with a control system that updates a transport route newly designated by the user when the current transport route is not accepted by the user of Afrouzi in order to give the user a chance to modify the transport route to their desire. When the user wants to set a different transport route, they can choose to not accept the current route and modify the route to something different. This allows the user to customize the route path to their desire. As stated in Afrouzi, “In some embodiments, the user uses the application to accept the path plan, modify the path plan, or instruct the robot to perform more training sessions. In some embodiments, the robot may be allowed to operate in the real world after approval of the path plan” (Afrouzi, Page 109, Paragraph 0768).  

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Klinger (US 20170227968 A1).

	Regarding claim 24, Ohno does not teach the computation device sets, as the prohibited route, a route close to a route on which another movable body is scheduled to travel.
	Klinger teaches the computation device sets, as the prohibited route, a route close to a route on which another movable body is scheduled to travel (Klinger, Page 4, Paragraph 0046, “After generating its own planned path, an unmanned vehicle 102 can, for example, compare its planned path to the planned paths of the other unmanned vehicles 102 in order to determine whether a close encounter or a collision is likely to occur. If the unmanned vehicle 102 does not detect a potential close encounter or a collision, it will continue to travel along its planned path. If, on the other hand, a close encounter or a collision is detected, a corrective action can be taken which is not disruptive to the mission of the unmanned vehicles 102”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno with a computation device that sets a prohibited route as a route that another movable body is scheduled to travel on of Klinger in order to avoid a collision between vehicles. When the paths of two vehicles are close together, the vehicles may collide with each other, so the paths of one of the vehicles will be prohibited and modified. As stated in Klinger, “Only one of the unmanned vehicles 102 may need to adjust its planned path in order to avoid a close encounter or a collision with another unmanned vehicle 102” (Klinger, Page 4, Paragraph 0046).  

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno and Otto, as applied to claim 2 above, and further in view of Nobuaki (JP 2005089071 A).

	Regarding claim 3, the combination of Ohno and Otto, as applied to claim 2 above, does not teach when the user makes an input to change positions of transport destinations of a plurality of the target objects at one time, the first acquisition unit acquires position information of the transport destinations of the plurality of target objects changed at one time, as the designated work information.
	Nobuaki teaches when the user makes an input to change positions of transport destinations of a plurality of the target objects at one time, the first acquisition unit acquires position information of the transport destinations of the plurality of target objects changed at one time, as the designated work information (Nobuaki, Page 4, Paragraph 2, “Therefore, only by registering the change source and change destination items and allowing the batch change means (4) to execute the process, the date of manufacture of the post-change items of each shipping destination is changed correctly, and there are many shipping destinations”).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno and Otto with a terminal that takes user input to change the destinations of a plurality of target objects at one time of Nobuaki in order to more easily manage shipment destination changes. By batch changing the destination locations of a plurality of target objects, the user does not have to change the destination locations one by one. This greatly increases the production speed of the shipment management workers. As stated in Nobuaki, “appropriate shipping management can be easily performed according to the shipping conditions for each customer” (Nobuaki, Page 6, Paragraph 2). 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno and Otto, as applied to claim 4 above, and further in view of Afrouzi (US 20220066456 A1). 

	Regarding claim 5, the combination of Ohno and Otto does not teach a third acquisition unit configured to acquire, before the movable body starts transporting, information of a proposed transport route that is the transport route proposed to the user, from the external device wherein when the information of the proposed transport route is acquired, the first acquisition unit acquires, as the designated work information, information of the designated transport route obtained by correcting the proposed transport route.
	Afrouzi teaches a third acquisition unit configured to acquire, before the movable body starts transporting, information of a proposed transport route that is the transport route proposed to the user, from the external device wherein when the information of the proposed transport route is acquired, the first acquisition unit acquires, as the designated work information, information of the designated transport route obtained by correcting the proposed transport route (Afrouzi, Page 109, Paragraph 0768, “In some embodiments, the processor proposes a path plan to the user via an application executed on a communication device on which the path plan is visually displayed to the user. In some embodiments, the user uses the application to accept the path plan, modify the path plan, or instruct the robot to perform more training sessions. In some embodiments, the robot may be allowed to operate in the real world after approval of the path plan”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno and Otto with an acquisition unit that, before the vehicle starts moving, outputs a proposed transport route and also acquires a designated transport route from the user by correcting the proposed transport route of Afrouzi in order to let the user have route options and control the path of the vehicle. Before the vehicle starts moving, the proposed path and path of the vehicle must be first approved by the user. This allows the user to have more control over the vehicle and is also beneficial to have the vehicle suggest route options to the user. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno and Otto, as applied to claim 4 above, and further in view of Park (US 20200183371 A1).
	
	Regarding claim 6, the combination of Ohno and Otto does not teach a fourth acquisition unit configured to acquire, from the external device, reset request information indicating a request for resetting the transport route, while transport by the movable body is in progress wherein when the reset request information is acquired, the first acquisition unit acquires the information of the designated transport route.
	Park teaches a fourth acquisition unit configured to acquire, from the external device, reset request information indicating a request for resetting the transport route, while transport by the movable body is in progress wherein when the reset request information is acquired, the first acquisition unit acquires the information of the designated transport route (Park, Page 4, Paragraph 0078, “When the control module 15 receives the transport path and the motion information reset in the server 30 after transmitting the stop event message, the control module 15 updates a transport path and motion information which are set by default to the received information. In addition, the control module 15 resumes the operation with the reset transport path and motion information when the AGV 10 returns to the guide line”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno and Otto with an acquisition unit that acquires a reset request for the transport route and acquires a designated transport route of Park in order to update the vehicle with a new transport path. By transmitting a message from the server to the control module, a user is able to control and reset the path of the vehicle. This is necessary when the vehicle needs to change its route when it has a different transport order to fulfill. 
 
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohno and High, as applied to claim 14 above, and further in view of Englard (US 20190113927 A1). 

	Regarding claim 15, the combination of Ohno and High, as applied to claim 14 above, does not teach the movable body sets the set transport route using model predictive control.
	Englard teaches the movable body sets the set transport route using model predictive control (Englard, Page 12, Paragraph 0096, “The motion planner 240 may utilize any suitable type ( s ) of rules , algorithms , heuristic models , machine learning models , or other suitable techniques to make driving decisions based on the perception signals 208 , prediction signals 222 , and mapping and navigation signals 232… a “ predictive control based ” planner ( e . g . , a model predictive control ( MPC ) planner)”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ohno and High with a vehicle that sets the transport route using model predictive control of Englard in order to provide a more robust control method for the vehicle. Model predictive control is a type of control used to predict future events associated with the vehicle. This allows for smarter control and safety and performance enhancements. As stated in Englard, “the diversity of motion planner types may provide for improved safety and / or other performance aspects of the autonomous vehicle” (Englard, Page 12, Paragraph 0097).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        


/GENNA M MOTT/Primary Examiner, Art Unit 3662